PER CURIAM.
We reverse the imposition of a sentence below the mandatory minimum for trafficking in marijuana in excess of one hundred but less than two thousand pounds. The state did not move to reduce the defendant’s sentence pursuant to Florida Statutes Section 893.135. Without such a motion and a finding of substantial assistance, the trial court lacked the authority to impose the reduced sentence, in the absence of bad faith on the part of the state. E.g., State v. Senich, 543 So.2d 804 (Fla. 4th DCA), rev. denied, 551 So.2d 462 (1989); State v. Taylor, 411 So.2d 993 (Fla. 4th DCA 1982).
REVERSED AND REMANDED FOR RESENTENCING.
STONE, WARNER and POLEN, JJ., concur.